DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 17 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 11-13 of the "Remarks”, that neither one of the prior alone of in combination teach “removing corrupted communication messages from the plurality of communication messages before using a neural network to perform a natural language processing (NLP) analysis on the plurality of communication messages”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Pickett, Evnine, Guyot and Pearson clearly teaches, removing corrupted communication messages from the plurality of communication messages (Pickett: Accordingly, once the message element manager 114a identifies the third message element that corresponds to the message element 310a and the message element 310b, the message element manager 114a can re-render the communication thread 306 so as to remove the message element 310a and the message element 310b. As mentioned above, the message element manager 114a can remove the message elements 310a and 310b by deleting the cells 311a, 311b in the communication thread 306 that contain the message elements 310a and 310b. In an alternative embodiment, the message element manager 114a can remove the message elements 310a and 310b by simply hiding the cells 311a, 311b in the communication thread 306 that contain the message elements 310a and 310b ¶ [0093], [0096]) before using a neural network to perform a natural language processing (NLP) analysis on the plurality of communication messages (The message element manager 114a, 114b can identify other types of triggers based on the content of a text-based message. For example, the message element manager 114a, 114b can utilize natural language processing to determine whether a trigger exists between two or more text-based messages. To illustrate, the message element manager 114a, 114b can determine an appropriate trigger exists between a message from a first user such as, “should we meet for lunch at that new place?” and a message from a second user including, “Yes! That place on 1.sup.st Street!” In that case, the message element manager 114a, 114b can generate an interaction including a map display that is included in the message thread ¶ [0053]).
	Examiner further indicated that it is not clear what “corrupted communication messages” is. Examiner has interpreted any unwanted message of message elements as “corrupted communication messages”. Therefore, Pickett et al. clearly teaches removing/deleting message or message elements. Additionally, examiner found additional prior art disclosing removing message. The additional prior art has not been used for these rejection however has been prior in the PTO-892 Notice of References Cited.

Applicant’s Argument:
Applicant argues, on pages 13-15 of the "Remarks”, that neither one of the prior alone of in combination teach “removing a communication message from the plurality of communication messages if a relevancy value associated with the communication message is below a relevancy threshold”. 

	Examiner's Response:
Examiner respectfully disagrees; the combination of Pickett, Evnine, Guyot, Pearson and Archer clearly teaches, removing a communication message from the plurality of communication messages if a relevancy value associated with the communication message is below a relevancy threshold (Archer: At 108 the configured processor increments a processing time counter for the distraction queue with the processing time determined for the message at 106, and at 110 compares the incremented queue processing time counter value to a notification threshold time specified for the user. Aspects of the present invention may also automatically remove message distractions from the queue at 110, and correspondingly reduce the incremented counter value by the amount added in previously for the removed message, in response to determining that an issue forming a basis of the message has been resolved. This may be indicated by natural language processing of text content within a subsequent, related message that is explicitly or implicitly indicative that the issue is resolved and now moot ¶ [0059]).
Examiner further specifies that counter can be interpreted as relevancy value and the threshold and be interpreted as relevancy threshold.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 9, 11-13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett; Cameron James et al. (US 20160352667 A1) [Pickett] in view Evnine; Ariel Benjamin et al. (US 20170344610 A1) [Evnine ] in view of Guyot; Paul et al. (US 20150220995 A1) [Guyot] in view of Pearson; Larry et al. (US 20170199920 A1) [Pearson].

	Regarding claims 1, 13 and 17, Pickett discloses, a method for data processing, 2comprising:  3retrieving a plurality of communication messages (In one or more embodiments the host system can comprise a messaging hosts that allows for the exchange of electronic messages between user accounts or client-computing devices 106a, 106b. Additionally or alternatively, the host system 102 can comprise a social networking system that allows for messaging. In such cases, the host system 102 can include a social graph 132 as described in greater detail below ¶ [0039]. In particular embodiments, social networking system 802 may store one or more social graphs in one or more data stores. In particular embodiments, a social graph may include multiple nodes--which may include multiple user nodes (each corresponding to a particular user) or multiple concept nodes (each corresponding to a particular concept)--and multiple edges connecting the nodes. Social networking system 802 may provide users of the online social network the ability to communicate and interact with other users ¶ [0162] and [0176]);
	removing corrupted communication messages from the plurality of communication messages (Accordingly, once the message element manager 114a identifies the third message element that corresponds to the message element 310a and the message element 310b, the message element manager 114a can re-render the communication thread 306 so as to remove the message element 310a and the message element 310b. As mentioned above, the message element manager 114a can remove the message elements 310a and 310b by deleting the cells 311a, 311b in the communication thread 306 that contain the message elements 310a and 310b. In an alternative embodiment, the message element manager 114a can remove the message elements 310a and 310b by simply hiding the cells 311a, 311b in the communication thread 306 that contain the message elements 310a and 310b ¶ [0093], [0096]) before using a neural network to perform a natural language processing (NLP) analysis on the plurality of communication messages (The message element manager 114a, 114b can identify other types of triggers based on the content of a text-based message. For example, the message element manager 114a, 114b can utilize natural language processing to determine whether a trigger exists between two or more text-based messages. To illustrate, the message element manager 114a, 114b can determine an appropriate trigger exists between a message from a first user such as, “should we meet for lunch at that new place?” and a message from a second user including, “Yes! That place on 1.sup.st Street!” In that case, the message element manager 114a, 114b can generate an interaction including a map display that is included in the message thread ¶ [0053]);
8generating a distributed graph representation of connections 9between the first plurality of users in the tenant organization and the second plurality of users in the target organization based at least in part on the NLP analysis (In one or more embodiments the host system can comprise a messaging hosts that allows for the exchange of electronic messages between user accounts or client-computing devices 106a, 106b. Additionally or alternatively, the host system 102 can comprise a social networking system that allows for messaging. In such cases, the host system 102 can include a social graph 132 as described in greater detail below ¶ [0039], [0041]-[0043]. The message element manager 114a, 114b can identify other types of triggers based on the content of a text-based message. For example, the message element manager 114a, 114b can utilize natural language processing to determine whether a trigger exists between two or more text-based messages. To illustrate, the message element manager 114a, 114b can determine an appropriate trigger exists between a message from a first user such as, “should we meet for lunch at that new place?” and a message from a second user including, “Yes! That place on 1.sup.st Street!” In that case, the message element manager 114a, 114b can generate an interaction including a map display that is included in the message thread ¶ [0053]);  
identifying that a first user of the tenant organization is connected to the target organization (In one or more embodiments where the host system 102 comprises a social-networking system, the host system 102 may include a social graph 132 for representing and analyzing a plurality of users and concepts. Node information 134 of the social graph 132 can store node information comprising nodes for users, nodes for concepts, nodes for transactions, and nodes for items. Edge information 136 of the social graph 132 can store edge information comprising relationships between nodes and/or actions occurring within the social networking system. Further detail regarding social-networking systems, social graphs, edges, and nodes is presented below with respect to FIGS. 8 and 9 ¶ [0075], [0150]. FIG. 9 illustrates example social graph 900. In particular embodiments, social networking system 802 may store one or more social graphs 900 in one or more data stores. In particular embodiments, social graph 900 may include multiple nodes--which may include multiple user nodes 902 or multiple concept nodes 904--and multiple edges 906 connecting the nodes ¶ [0169]. If the second user confirms the "friend request," social networking system 802 may create an edge 906 connecting the first user's user node 902 to the second user's user node 902 in social graph 900 and store edge 906 as social -graph information in one or more of data stores. In the example of FIG. 9, social graph 900 includes an edge 906 indicating a friend relation between user nodes 902 of user "A" and user "B" and an edge indicating a friend relation between user nodes 902 of user "C" and user "B." Although this disclosure describes or illustrates particular edges 906 with particular attributes connecting particular user nodes 902, this disclosure contemplates any suitable edges 906 with any suitable attributes connecting user nodes 902. As an example and not by way of limitation, an edge 906 may represent a friendship, family relationship, business or employment relationship, fan relationship, follower relationship, visitor relationship, subscriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships. Moreover, although this disclosure generally describes nodes as being connected, this disclosure also describes users or concepts as being connected. Herein, references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in social graph 900 by one or more edges 906 ¶ [0174]).  
assigning weighted values to the connections in the distributed graph representation (calculate the coefficient of a user towards a particular object, the rating assigned to the user's actions may comprise, for example, 60% of the overall coefficient, while the relationship between the user and the object may comprise 40% of the overall coefficient. In particular embodiments, the social networking system 802 may consider a variety of variables when determining weights for various factors used to calculate a coefficient, such as, for example, the time since information was accessed, decay factors, frequency of access, relationship to information or relationship to the object about which information was accessed, relationship to social-graph entities connected to the object, short- or long-term averages of user actions, user feedback, other suitable variables, or any combination thereof ¶ [0183], [0185]) [based at least in part on metadata extracted from the plurality of communication messages], the metadata comprising timestamps associated with the plurality of communication messages and a total volume of the plurality of communication messages (Additionally, the metadata associated with the message element can include the date and time the message element was submitted to the communication thread 0182 [0051]. In at least one embodiment, the metadata associated with the third message element can include the amount of time that the third message element takes to "play" or complete ¶ [0064]. Also see ¶ [0098], [0119]);
transmitting, for display in a user interface, an indication of the first user that is connected to the target organization (see Figs. 3A-4D).
However Pickett does not explicitly facilitate based at least in part on metadata extracted from the plurality of communication messages; calculating closeness scores between the first plurality of users in the tenant organization and the second plurality of users in the target organization [based at least in part on an aggregation of the assigned weighted values].
Guyot discloses,11 based at least in part on metadata extracted from the plurality of communication messages (The present invention pertains to a method for delivering messages in a social network to increase a signal-to-noise ratio for the recipients of messages, characterized in that a process mechanism comprises of a diffusion process and a selection process combined through an adaptive process, in which: the diffusion process dispatches each message through dynamic routing graphs defined between the sender user and a set of potentially interested recipient users; the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the result of the application of a selection function on the metadata values constituting a message profile extracted from each transmitted message and weighted feature values constituting a user profile of the recipient to establish an estimate of interest for the user regarding each message, and the adaptive process continuously adjusts processing functions to adapt the graphs structure according to the user profiles dynamically updated by message metadata [Abstract], ¶ [0038]);  
calculating closeness scores between the first plurality of users in the tenant organization and the second plurality of users in the target organization [based at least in part on an aggregation of the assigned weighted values] (links in routing graphs can be created/destroyed when a user displays/undisplays interest in a topic or another user; links in routing graphs are created or respectively destroyed when a feature value or a weighted feature value in a user profile raises above a predetermined threshold or respectively decreases below a predetermined threshold; the feature nodes used for diffusion of messages are user nodes and topic nodes ¶ [0070]-[0082]. In another embodiment, the internal state of feature nodes includes a weight value for each user nodes they are connected with. When a user rates a received message positively, the internal state of the feature nodes that represent the feature values mentioned in the message is updated to increase the weight of the link between these nodes and the user's node. This can raise the probability for the user to receive messages in regards to this feature ¶ [0194]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Guyot's system would have allowed Pickett to facilitate based at least in part on metadata extracted from the plurality of communication messages; ; calculating closeness scores between the first plurality of users in the tenant organization and the second plurality of users in the target organization [based at least in part on an aggregation of the assigned weighted values]. The motivation to combine is apparent in the Pickett's reference, because there is a need for improving the signal-to-noise ratio in the context of multicast communication where many messages that transit can be considered as noise by recipients when compared to other messages that also transit.
However neither Pickett nor Guyot explicitly facilitates based at least in part on an aggregation of the assigned weighted values.
Evnine discloses, based at least in part on an aggregation of the assigned weighted values (For each of the existing users, an affinity score may be calculated between that user and the other existing users from the contact list. The affinity scores may be added together, and that sum may be multiplied by a function that moderates a linear increase of the sum (e.g., the square root of the number of existing users connected to the currently-evaluated user, or the inverse of that number, or some other function). The resulting product may be used as the forward affinity for the new user to the evaluated existing user ¶ [0031] and [0133]);
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Evnine's system would have allowed Pickett and Guyot to facilitates based at least in part on an aggregation of the assigned weighted values. The motivation to combine is apparent in the Pickett and Guyot's reference, because there is a need to improve determining the level affinity or engagement between different users/organizations.
However neither one of Pickett, Evnine or Guyot explicitly facilitate based at least in part on sorting the first plurality of users in the tenant organization according to the closeness scores.
Pearson discloses, based at least in part on sorting the first plurality of users in the tenant organization according to the closeness scores (the present application relates generally to the field of social networks. More specifically, the disclosure provided herein relates to calculating closeness values to represent social relationship based on multiple types of communication data and graphically displaying the data in a multi-dimensional social graph ¶ [0003], also see ¶ [0008]-[0010]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Pearson's system would have allowed Pickett, Evnine and Guyot to facilitate based at least in part on sorting the first plurality of users in the tenant organization according to the closeness scores. The motivation to combine is apparent in the Pickett, Evnine and Guyot's reference, because there need to improve support for richer representations of relationships beyond the traditional binary relationship.

Regarding claims 6, 15 and 19, the combination of Pickett, Evnine, Guyot and Pearson discloses, receiving a new communication message between the first user and a second user in the target organization; extracting new metadata from the new communication message; and updating the distributed graph representation based at least in part on the new metadata (Guyot: The present invention pertains to a method for delivering messages in a social network to increase a signal-to-noise ratio for the recipients of messages, characterized in that a process mechanism comprises of a diffusion process and a selection process combined through an adaptive process, in which: the diffusion process dispatches each message through dynamic routing graphs defined between the sender user and a set of potentially interested recipient users; the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the result of the application of a selection function on the metadata values constituting a message profile extracted from each transmitted message and weighted feature values constituting a user profile of the recipient to establish an estimate of interest for the user regarding each message, and the adaptive process continuously adjusts processing functions to adapt the graphs structure according to the user profiles dynamically updated by message metadata [abstract]. ¶ [0038], [0043], [0069], [0083]).

Regarding claim 8, the combination of Pickett, Evnine, Guyot and Pearson discloses, wherein the distributed graph representation is a first tenant-specific distributed graph representation corresponding to a first tenant of a multi-tenant database system, the method further comprising: generating a second tenant-specific distributed graph representation corresponding to a second tenant of the multi-tenant database system (Guyot: at least two types of graphs are used, a topic graph and a user graph: the topic graph diffuses messages according to topics mentioned in the messages and the user graph diffuses messages according to the relationships between users as recorded in user profiles; the graphs are modified according to changes in the messages content and changes in message flows, thus contributing to route dynamically the messages through the graphs; the adaptation process can occur at user level when the user profile and the user selection process are updated, and at the network level when the graphs are modified ¶ [0055]-[0057]).

Regarding claim 9, the combination of Pickett, Evnine, Guyot and Pearson discloses, updating the first tenant-specific distributed graph representation with connection information of the second tenant-specific distributed graph representation according to a tenant information sharing policy (Guyot: at least two types of graphs are used, a topic graph and a user graph: the topic graph diffuses messages according to topics mentioned in the messages and the user graph diffuses messages according to the relationships between users as recorded in user profiles; the graphs are modified according to changes in the messages content and changes in message flows, thus contributing to route dynamically the messages through the graphs; the adaptation process can occur at user level when the user profile and the user selection process are updated, and at the network level when the graphs are modified ¶ [0055]-[0057]).

Regarding claim 11, the combination of Pickett, Evnine, Guyot and Pearson discloses, wherein the distributed graph representation indicates an edge direction between user identifiers, the timestamp associated with the plurality of communication messages, sender information associated with the plurality of communication messages, recipient information associated with the plurality of communication messages, an event type associated a communication message, one or more portions of text associated with the communication message, or a combination thereof (Guyot: The present invention pertains to a method for delivering messages in a social network to increase a signal-to-noise ratio for the recipients of messages, characterized in that a process mechanism comprises of a diffusion process and a selection process combined through an adaptive process, in which: the diffusion process dispatches each message through dynamic routing graphs defined between the sender user and a set of potentially interested recipient users; the selection process locally filters the messages that are transmitted from sender users and received by potentially interested recipient users, according to the result of the application of a selection function on the metadata values constituting a message profile extracted from each transmitted message and weighted feature values constituting a user profile of the recipient to establish an estimate of interest for the user regarding each message, and the adaptive process continuously adjusts processing functions to adapt the graphs structure according to the user profiles dynamically updated by message metadata [abstract]. ¶ [0038], [0043], [0069], [0083]).

Regarding claim 12, the combination of Pickett, Evnine, Guyot and Pearson discloses, wherein the plurality of communication messages comprises emails, calendar events, service tickets, short message service (SMS) text messages, voice calls, social media messages, documents, activities, or a combination thereof (Pickett: See Figs. 3A-F and 4A-D).


Claims 2, 3, 5, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Evnine  in view of Guyot in view of Pearson in view of Li; Kedan et al. (US 9946789 B1) [Li].

Regarding claims 2, 14 and 18, the combination of Pickett, Evnine, Guyot and Pearson teach all the limitations of claim 1.
However neither one of Pickett, Evnine, Guyot or Pearson explicitly facilitate extracting the metadata from the plurality of communication messages based at least in part on the NLP analysis. 
Li discloses, extracting the metadata from the plurality of communication messages based at least in part on the NLP analysis (Li: The method may further include extracting text-based content from the plurality of electronic messages; and applying the one or more natural language processing techniques to the extracted text-based content [col. 2, ll. 13-17]. The classification system 106 classifies electronic messages associated with a user and presents the classified electronic messages on a user device 102 so that the user can access or modify the classified electronic messages with reduced efforts. The classification system 106 may include a Natural Language Processing (NLP) module 122, a clustering module 124, a classification module 126, a user input processing module 128, a training module 130, and a message database 132 [col. 3, ll. 54-63]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Li's system would have allowed Pickett, Evnine, Guyot and Pearson to facilitate extracting the metadata from the plurality of communication messages based at least in part on the NLP analysis. The motivation to combine is apparent in the Pickett, Evnine, Guyot and Pearson's reference, because there is a need for more individualized electronic messages classification techniques.

Regarding claim 3, the combination of Pickett, Evnine, Guyot, Pearson and Li discloses, identifying relevancy values for the plurality of communication messages based at least in part on the NLP analysis (Li: The method may further include extracting text-based content from the plurality of electronic messages; and applying the one or more natural language processing techniques to the extracted text-based content [col. 2, ll. 13-17]. The classification system 106 classifies electronic messages associated with a user and presents the classified electronic messages on a user device 102 so that the user can access or modify the classified electronic messages with reduced efforts. The classification system 106 may include a Natural Language Processing (NLP) module 122, a clustering module 124, a classification module 126, a user input processing module 128, a training module 130, and a message database 132 [col. 3, ll. 54-63]. NLP is used to determine relevancy).

Regarding claim 5, the combination of Pickett, Evnine, Guyot, Pearson and Li discloses, wherein the NLP analysis comprises: analyzing a test dataset of communication messages to determine a list of words to search for in the plurality of communication messages; determining an additional list of words to search for in the plurality of communication messages, wherein the additional list of words is not present in the test dataset of communication messages; and searching the-text-of the plurality of communication messages for words  from the list of words or the additional list of words (Li: The NLP module 122 uses one or more NLP techniques to process an electronic message 121 into tokens. For example, the NLP module 122 may remove certain stop words from an email and parse the modified email to produce a number of tokens. For example, the NLP module 122 may produce, from the email "With this deal, you'll save on airfare and lodging which leaves more for entertainment," the following tokens: "with," "deal," "you," "save," "airfare," "lodging," "leaves," "more," and "entertainment." [col. 3,ll. 63-col. 4, ll. 5])


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Evnine  in view of Guyot in view of Pearson in view of Li in view of ARCHER; ADAM G. et al. (US 20180278567 A1) [Archer].

Regarding claim 4, the combination of Pickett, Evnine, Guyot, Pearson and Li teaches all the limitations of claim 3.
However neither one of Pickett, Evnine, Guyot or Pearson explicitly facilitates, removing a communication message from the plurality of communication messages if a relevancy value associated with the communication message is below a relevancy threshold.
Archer discloses, removing a communication message from the plurality of communication messages if a relevancy value associated with the communication message is below a relevancy threshold (At 108 the configured processor increments a processing time counter for the distraction queue with the processing time determined for the message at 106, and at 110 compares the incremented queue processing time counter value to a notification threshold time specified for the user. Aspects of the present invention may also automatically remove message distractions from the queue at 110, and correspondingly reduce the incremented counter value by the amount added in previously for the removed message, in response to determining that an issue forming a basis of the message has been resolved. This may be indicated by natural language processing of text content within a subsequent, related message that is explicitly or implicitly indicative that the issue is resolved and now moot ¶ [0059]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Archer's system would have allowed Pickett, Evnine, Guyot and Pearson to facilitates, removing a communication message from the plurality of communication messages if a relevancy value associated with the communication message is below a relevancy threshold. The motivation to combine is apparent in the Pickett, Evnine, Guyot and Pearson's reference, because there is a need for improving the performance of content providing and hosting server systems and/or platforms by modifying the capabilities and enabling non-native functionality to such systems and/or platforms for delivering a smart push notification message comprising breaking news content.

Regarding claim 10, the combination of Pickett, Evnine, Guyot, Pearson, Li and Archer discloses, removing, from the plurality of communication messages, one or more communication messages associated with a second user in the tenant organization based at least in part on receiving determining that a volume of communication messages associated with the second user is greater than a threshold (Archer: At 108 the configured processor increments a processing time counter for the distraction queue with the processing time determined for the message at 106, and at 110 compares the incremented queue processing time counter value to a notification threshold time specified for the user. Aspects of the present invention may also automatically remove message distractions from the queue at 110, and correspondingly reduce the incremented counter value by the amount added in previously for the removed message, in response to determining that an issue forming a basis of the message has been resolved. This may be indicated by natural language processing of text content within a subsequent, related message that is explicitly or implicitly indicative that the issue is resolved and now moot ¶ [0059]).


Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett in view Evnine  in view of Guyot in view of Pearson in view of Teng; Junbin et al. (US 9727644 B1) [Teng].

Regarding claims 7, 16 and 20, the combination of Pickett, Evnine, Guyot and Pearson discloses, normalizing the closeness score according to a size of the tenant (Pearson: the closeness value is based on a normalization factor assigned to the each of the one or more types of communication data, a relationship decay function, temporal information, and an importance factor ¶ [0008]-[0010], [0053], [0101] and [0122]. The social utility grid infrastructure (1) examines the raw usage data for users of the system 72; (2) collates the raw data 74 for each type of communication event to generate a single closeness number for that type of communication; (3) normalizes the closeness numbers 76 across different types of communication events (e.g., emails versus calls) so they are comparable; (4) combines these normalized closeness numbers to produce a multi-dimensional closeness vector 76; and (5) determines the overall size of this closeness vector to produce an overall closeness as a single number (a scalar closeness) 76 ¶ [0063]).
However neither one of Pickett, Evnine, Guyot or Pearson explicitly facilitates, a total number of communication messages between the first plurality of users and the second plurality of users, or both.
Teng discloses, a total number of communication messages between the first plurality of users and the second plurality of users, or both (An affinity score of the content item is calculated by affinity score module 906. Affinity score module 906 is configured to calculate an affinity score for a pair of users in the web-based application. The calculated affinity score represents whether a contact is a close contact of the user (e.g., a social contact with whom the user communicates frequently). For example, the affinity score may be determined based on a number and quality of communication sessions (e.g., electronic messages, text, audio, or video chat sessions, telephone calls, etc.) between the pair of users. In some aspects, the affinity score may be normalized to a probability value, where a score above a predefined value may represent a close relationship between the pair of users (e.g., friends and family, or a content item directed by a first user to a second user) [col. 11, ll. 51-65]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Teng's system would have allowed Pickett, Evnine, Guyot and Pearson to facilitates, a total number of communication messages between the first plurality of users and the second plurality of users, or both. The motivation to combine is apparent in the Pickett, Evnine, Guyot and Pearson's reference, because there is a need to improve prioritization of the most informative or useful information when presented to users/organizations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





8/12/2022
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154